Noryal, J.
Charles D. Cole instituted two' actions of replevin to' recover certain chattels, one being against the Arlington State Bank, and the other against the Blair State Bank. The causes were consolidated and tried as one action. The verdict was for the defendants, and from the judgment entered thereon plaintiff has prosecuted this proceeding.
*633The three assignments argued in the brief filed relate to the rulings of the court below on the admission of evidence, and they cannot be considered, since there is no bill of exceptions included in the transcript. (Sweeney v. Ramge, 46 Neb. 919; Reed v. Rice, 48 Neb. 586; McKenna v. Dietrich, 48 Neb. 483; Wood v. Gerhold, 47 Neb. 397; White v. Smith, 47 Neb. 625; Reynolds v. McCandless, 50 Neb. 225; Stuart v. Burcham, 50 Neb. 823; Douglas Smith, 50 Neb. 899.) The judgment is
Affirmed.